

LOAN AGREEMENT




THIS LOAN AGREEMENT (this "Agreement") is made and entered into as of the 31st
day of October, 2013 by and between (i) FRISCH'S RESTAURANTS, INC., an Ohio
corporation (the "Borrower"), and (ii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association formerly known as Firstar Bank, N.A. and Star Bank,
National Association, and its successors and assigns (the "Bank"), and amends
and restates the Second Amended and Restated Loan Agreement made and entered
into as of April 10, 2012 by and between the Borrower and the Bank, as amended
by that certain Amendment No. 1 to Second Amended and Restated Loan Agreement
dated May 15, 2012 by and between the Borrower and the Bank (collectively, the
"Prior Loan Agreement") .


RECITALS


WHEREAS, the Borrower and the Bank entered into the Prior Loan Agreement; and


WHEREAS, the Bank has advanced Loans (as hereinafter defined) to the Borrower
pursuant to the terms of the Prior Loan Agreement;


WHEREAS, that certain Twentieth Amended and Restated Revolving Credit Promissory
Note dated April 10, 2012 issued by the Borrower to the Bank in the original
principal amount of
$5,000,000 (the "Twentieth Amended and Restated Note") matured on October 15,
2013 and no obligations remain outstanding under the Twentieth Amended and
Restated Note;


WHEREAS, that certain Eleventh Amended and Restated Promissory Note dated April
10, 2012 issued by the Borrower to the Bank in the original principal amount
of$34,183,992.56 (the "Eleventh Amended and Restated Note") matured on October
15, 2013 and any and all obligations under the Eleventh Amended and Restated
Note were refinanced prior to October 15,
2013 pursuant to and evidenced by the Existing Construction Term Notes (as
hereinafter defined) and no obligations remain outstanding under the Eleventh
Amended and Restated Note;


WHEREAS, the Bank and the Borrower desire to enter into new construction loan
and revolving loan facilities and to amend and restate the Prior Loan Agreement
with this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Representations and Warranties. To induce the Bank to enter into this
Agreement and to agree to make and/or to continue the Loans described in Section
4 hereof, the Borrower makes the following representations and warranties:


(a) Existence. The Borrower is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Ohio, and each
Subsidiary (as hereinafter defined) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. The
Borrower and each Subsidiary is duly qualified as a foreign






--------------------------------------------------------------------------------



corporation and in good standing under the laws of each jurisdiction in which
the failure to be so qualified by the Borrower or the Subsidiary would have a
material adverse effect on its business, prospects or financial condition.
"Subsidiary" for purposes hereof means any corporation or other entity, the
majority of the voting stock of which is owned, directly or indirectly,
beneficially or of record, by the Borrower or any Subsidiary, or which is
otherwise controlled, directly or indirectly, by the Borrower or any Subsidiary.


(b) Authority. The Borrower and each Subsidiary has full power and authority to
own its properties and to conduct its business as such business is now being
conducted, and the Borrower has full power and authority to execute, deliver and
perform under this Agreement, the Notes (as hereinafter described) and all other
documents and instruments executed in connection with or otherwise relating to
this Agreement or the Loans (as hereinafter defined) (collectively, the "Loan
Documents").


(c) Borrowing Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents: (i) have been duly
authorized by all requisite corporate action; (ii) do not and will not violate
(A) any provision of any law, statute, rule or regulation, (B) any order,
judgment or decree of any court, arbitrator or other agency of government, (C)
the Articles of Incorporation or Code of Regulations or other organizational or
governing documents of the Borrower, or (D) any provision of any agreement
(including, without limitation, any agreement with stockholders) to which the
Borrower or any Subsidiary is a party or subject, or by which it or any of its
properties or assets are bound; (iii) do not and will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any of the properties or assets of the Borrower or any Subsidiary; and (iv) do
not and will not require any consent, approval or other action by or any notice
to or filing with any court or administrative or governmental body. This
Agreement and the other Loan Documents have been duly executed and delivered on
behalf of the Borrower and constitute the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms.


(d) Financial Information and Reports. Exhibit A to this Agreement is a complete
list of the financial statements and projected financial statements furnished by
the Borrower to the Bank in connection with the borrowings to be made hereunder.
Each such historical financial statement fairly presents in accordance with
generally accepted accounting principles the financial condition of the Borrower
and its Subsidiaries and the results of their operations as of the date (or with
respect to the period) noted in such financial statements. Other than any
liability incident to any actions described in Exhibit B to this Agreement,
neither the Borrower nor any Subsidiary has any material contingent liabilities
required to be disclosed under generally accepted accounting principles wh ch
are not provided for or disclosed in such financial statements. Each such
statement (including any related schedule and/or notes) is true, correct and
complete in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments) and has been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods involved. No such statement omits to state a material
fact necessary to make such statement not misleading in light of the
circumstances under which it was made. There has been no material adverse change
in the business, operations or condition (financial or otherwise) of the
Borrower or any Subsidiary since the date of such financial statements.






--------------------------------------------------------------------------------



(e) Indebtedness. Neither the Borrower nor any Subsidiary has any Indebtedness
(as hereinafter defined) other than Permitted Indebtedness (as hereinafter
defined), or has guaranteed the obligations of any other person (except (i) by
endorsement of negotiable instruments payable on sight for deposit or collection
or similar banking transactions in the usual course of business and (ii)
obligations arising from ground leases as permitted under Section
2(j)(v)), and to the best of the Borrower's knowledge after diligent
investigation, there exists no default under the provisions of any instrument
evidencing any Indebtedness of the Borrower or any Subsidiary or of any
agreement relating thereto. "Indebtedness" as used herein means all indebtedness
for borrowed money which in accordance with generally accepted accounting
principles would be considered as a liability, all rental obligations under
leases required to be capitalized under generally accepted accounting principles
("Capital Leases"), all guarantees and other contingent obligations in respect
of, or obligations to purchase or otherwise acquire, Indebtedness of others, and
Indebtedness of others secured by any lien on property owned by the Borrower or
any Subsidiary, whether or not the Borrower or such Subsidiary has assumed such
Indebtedness.


(f) Actions. There is no action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiary before any court, arbitrator or administrative or governmental
agency except for those described in Exhibit B to this Agreement, none of which
might result in any material adverse change in the business, operations or
condition (financial or otherwise) of the Borrower or any Subsidiary, nor, to
the best of the Borrower 's knowledge after diligent investigation, is there any
basis for any such action which might result in such a material adverse change.


(g) Title to Property. The Borrower and each Subsidiary has good and marketable
title to its real properties (other than properties which it leases as lessee)
and good title to all of its other properties and assets, including the
properties and assets reflected in the most recent balance sheet described in
Exhibit A hereto (other than properties and assets disposed of in the ordinary
course of business since the date thereof), free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof (each, a
"Lien"), other than the following (each, a "Permitted Lien"): (i) Liens
described on Exhibit C hereto; (ii) leases required under generally accepted
accounting principles to be capitalized on the Borrower 's or such Subsidiary's
books ("Capitalized Leases") so long as there is no violation of any of the
Financial Covenants set forth on Exhibit D hereto; (iii) Liens in favor of the
Bank; and (iv) purchase money Liens and Liens arising from seller provided
financing to the extent such Liens secure purchase money Indebtedness or seller
provided financing and so long as such Liens attach only to the assets purchased
or acquired and the proceeds thereof and so long as all such financing and
Indebtedness is Permitted Indebtedness. The Borrower and each Subsidiary is in
undisturbed possession under all leases necessary in any material respect for
the operation of its business, and no such leases contain any unusual or
burdensome provisions which might materially affect or impair the Borrower's or
the Subsidiary's operations thereunder. All such leases are valid and in full
force and effect.


(h) Employee Benefit Plans. To the best of the Borrower's knowledge after
diligent investigation, no "reportable event" or "prohibited transaction," as
defined by the






--------------------------------------------------------------------------------



Employee Retirement Income Security Act of 1974 ("ERISA") has occurred or is
continuing, as to any plan of the Borrower or any of its affiliates which poses
a threat of taxes or penalties against or termination of such plans (or trusts
related thereto). Neither the Borrower nor any of its affiliates has violated in
any material respect the requirements of any "qualified pension benefit plan,"
as defined by ERISA and the Internal Revenue Code of 1986, or done anything to
create any material liability under the Multi-Employee Pension Plan Amendment
Act. Neither the Borrower nor any of its affiliates has incurred any material
liability to the Pension Benefit Guarantee Corporation (the "PBGC") in
connection with such plans, including, but not limited to, any "funding
deficiency" (as defined by ERISA).


(i) Purpose of Loans. Proceeds of the Revolving Loan shall be used to fund
temporary working capital needs and general corporate purposes. The Construction
Loans shall be used only for the purpose of financing the construction and
opening and/or the refurbishing of Big Boy Restaurants (collectively, the
"Restaurants"). The Stock Repurchase Loan was used only for the purpose of
financing the repurchase of Borrower's shares of stock from its shareholders.
The Existing Construction Term Loans financed the construction and opening
and/or the refurbishing of the Restaurants. The Revolving Loan, Construction
Loans, Stock Repurchase Loan and the Existing Construction Term Loans are
collectively referred to herein as the "Loans". None of the Loans are nor shall
be secured, directly or indirectly, by any stock for the purpose of purchasing
or carrying any margin stock or for any purpose which would violate either
Regulation U, 12 C.F.R. Part 221, or Regulation X, 12 C.F.R. Part 224,
promulgated by the Board of Governors of the Federal Reserve System.


G) Compliance. The Borrower and each Subsidiary is in compliance in all material
respects with all laws, statutes, ordinances, rules, regulations and orders of
any governmental entity (including, but not by way of limitation, any such laws,
statutes, ordinances, rules, regulations and orders related to ecology, human
health and the environment) applicable to it.


(k) Adverse Contracts and Conditions. Neither the Borrower nor any Subsidiary is
a party to any contract or agreement, or subject to any charge, restriction,
judgment, decree or order, materially and adversely affecting its business,
property, assets, operations or condition, financial or otherwise, nor a party
to any labor dispute. There are no restrictions applicable to any Subsidiary
which might limit its ability to pay dividends or make loans to the Borrower.


(1) Taxes. The Borrower and each Subsidiary has filed all federal, state and
local tax returns and other reports which it is required by law to file, has
paid all taxes, assessments and other similar charges that are due and payable,
other than taxes, if any, being contested by the Borrower or a Subsidiary in
good faith and as to which adequate reserves have been established in accordance
with generally accepted accounting principles, and has withheld all employee and
similar taxes which it is required by law to withhold. Federal income tax
returns of the Borrower and each Subsidiary have been examined by the taxing
authorities or closed by applicable statutes and satisfied for all fiscal years
prior to and including the Borrower's 2009 fiscal year end. Federal income tax
returns of the Borrower and its Subsidiaries for the Borrower's 2010 fiscal year
end and all years thereafter may still be examined by the taxing authorities.






--------------------------------------------------------------------------------



2. Borrower's Covenants. The Borrower agrees that, from the date of this
Agreement and until the Loans are paid in full and all obligations under this
Agreement are fully performed, and the commitment of the Bank to make Loans
hereunder has terminated:


(a) Financial Covenants. The Borrower shall comply with each of the financial
covenants set forth in Exhibit D to this Agreement (collectively, the "Financial
Covenants") .


(b) Financial Statements; Periodic Reports. The Borrower shall timely file its
Form 10-K annual report and Form 10-Q quarterly reports and the Bank shall have
access to all such filings. The Borrower shall furnish to the Bank: (i) promptly
upon transmission thereof, copies of all notices and reports as the Borrower
shall send to its stockholders that are not publicly available and all
regulatory and other reports that are not publicly available and which the
Borrower submits to the Securities and Exchange Commission (the "SEC") or any
governmental body or agency succeeding to the functions of the SEC; and (ii)
with reasonable promptness, such other financial data in such form as the Bank
may reasonably request, provided that the Bank shall keep such data confidential
to the extent required by applicable securities laws.


Together with each delivery of financial statements required under clauses (i)
and (ii) above, the Borrower shall deliver a certificate of its Chief Financial
Officer (A) setting forth a comparison between actual calculated results and
covenanted results for each of the Financial Covenants set forth on Exhibit D
hereto and (B) stating that, to the best of such Chief Financial Officer 's
knowledge after diligent investigation, no Event of Default hereunder then
exists, or if such an Event of Default hereunder does then exist, specifying the
nature thereof, the period of existence thereof, and the action the Borrower
proposes to take with respect thereto. The Borrower further agrees that promptly
upon the President or Chief Financial Officer of the Borrower obtaining
knowledge of an event that constitutes an Event of Default hereunder, the
Borrower shall deliver to the Bank a certificate specifying the nature thereof,
the period of existence thereof, and the action the Borrower proposes to take
with respect thereto. The Bank is authorized to deliver a copy of any financial
statement or other communication or document delivered to it pursuant to this
Section 2(b) to any regulatory body having jurisdiction over it if such delivery
is required by such regulatory body. The Borrower and each Subsidiary shall
permit the Bank and its agents and representatives, at the expense of the Bank,
to inspect its real and personal property, including without limitation any and
all of the Restaurants, and to verify accounts and inspect and make copies of or
extracts from its books, records and files, and to discuss its affairs, finances
and accounts with its principal officers, all at such reasonable times and as
often as the Bank may reasonably request.


(c) Insurance. The Borrower shall, and shall cause each Subsidiary to, maintain
with responsible carriers All Risk coverage for the full replacement value of
all of its real and personal property, except that the Borrower and each
Subsidiary may self-insure risks to its real and personal property in an amount
not to exceed Five Hundred Thousand Dollars ($500,000) per incident, and
maintain with responsible carriers general public liability insurance coverage
including Excess liability coverage in an amount not less than Twenty-Five
Million Dollars ($25,000,000), except that the Borrower and each Subsidiary may
self-insure general public liability risks in an amount not to exceed Five
Hundred Thousand Dollars ($500,000) per






--------------------------------------------------------------------------------



occurrence during the term of this Agreement. The Borrower shall deliver to the
Bank, together with delivery of the financial statements required under Section
2(b)(i) above, a certificate specifying the details of all such insurance in
effect. The Borrower shall cause the Bank to be named as lender loss payee
and/or additional insured, as applicable, on its policies of insurance.


(d) Taxes. The Borrower shall, and shall cause each Subsidiary to, file all
federal, state and local tax returns and other reports it is required by law to
file, and shall pay when due all taxes, assessments and other liabilities,
except that the Borrower and any Subsidiary shall not be obligated to pay any
taxes or assessments which it is contesting in good faith, provided that
adequate reserves therefor are established in accordance with generally accepted
accounting principles, that such contests will not materially adversely affect
the Borrower's or any Subsidiary's operations or financial condition, and that
such taxes and assessments are promptly paid when the dispute is finally
determined.


(e) Existence and Status. The Borrower shall, and shall cause each Subsidiary
to, maintain its existence in good standing under the laws of each jurisdiction
described in Section l(a) of this Agreement, provided that the Borrower or any
Subsidiary may change its jurisdiction of incorporation if it shall remain in
good standing under the laws thereof.


(f) Maintenance of Property. The Borrower shall, and shall cause each Subsidiary
to, maintain to the extent consistent with good business practices all of its
real and personal property in good condition and repair, not commit or permit
any waste thereof, and not, except in the ordinary course of business, remove or
permit the removal of any improvement, accession or fixture therefrom that may
in any way materially impair the value of said property.


(g)     Environmental Matters. The Borrower represents, warrants and covenants
with the Bank that: (i) neither the Borrower nor any of its Subsidiaries nor, to
the best of the Borrower's knowledge, after due investigation, any other person
or entity, has used or permitted any Hazardous Substances (as hereinafter
defined) to be placed, held, stored or disposed of on any property owned or
operated by the Borrower or any of its Subsidiaries (the "Designated
Properties"), in violation of any Environmental Laws (as hereinafter defined);
(ii) none of the Designated Properties now contains any Hazardous Substance in
violation of any Environmental Laws; (iii) there have been no complaints,
citations, claims, notices, information requests, orders (including but not
limited to clean-up orders) or directives on environmental grounds made or
delivered to, pending or served on, or anticipated by the Borrower or any of its
Subsidiaries, or of which the Borrower, after due investigation, including
consideration of the previous uses of the Designated Properties and meeting the
standard under 42 U.S.C. Section 9601(35)(B)(1986), is aware or should be aware
(A) issued by a governmental department or agency having jurisdiction over any
of the Designated Properties, or (B) issued or claimed by any persons, agencies
or organizations or affecting any of the Designated Properties; and (iv) neither
the Borrower nor any of its Subsidiaries, so long as any of the Indebtedness
under this Agreement remains unpaid, shall allow any Hazardous Substances to be
placed, held, stored or disposed on any of the Designated Properties or
incorporated into any improvements on any of the Designated Properties in
violation of any Environmental Laws.     The term "Hazardous Substance" shall
mean any solid, hazardous, toxic or dangerous waste, substance or material
defined as such in or for the purpose of the Comprehensive Environmental
Response, Compensation and Liability Act, any so-called "Superfund" or
"Super-Lien" law, or any other




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree relating to, or imposing liability or standards of conduct concerning,
any Hazardous Substance (the "Environmental Laws", as now or at any time
hereafter in effect).


The Borrower agrees to indemnify and hold the Bank harmless from and against any
and all losses, liabilities, damages, injuries, costs, expenses and claims of
any and every kind whatsoever, paid, incurred or suffered by, or asserted
against the Bank for, with respect to, or as a direct or indirect result of, any
of the following: (i) the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission, discharging or release from any of the Designated
Properties of any Hazardous Substance (including, without limitation, any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any of the Environmental Laws); or (ii) any liens against any of
the Designated Properties or any interest or estate in any of the Designated
Properties, created, permitted or imposed by the Environmental Laws, or any
actual or asserted liability of or obligations of the Borrower or any of its
Subsidiaries under the Environmental Laws.


The Borrower shall immediately notify the Bank should the Borrower become aware
of any Hazardous Substance on any of the Designated Properties in violation of
any Environmental Laws or any claim that any of the Designated Properties may be
contaminated by any Hazardous Substance in violation of any Environmental Laws.
The Borrower shall, at its own cost and expense, be responsible for the cleanup
of any Hazardous Substance caused, or knowingly permitted, by the Borrower or
any of its Subsidiaries to be on any of the Designated Properties which is in
violation of any Environmental Laws including any removal, containment and
remedial actions in accordance with all applicable Environmental Laws. The
Borrower's obligations hereunder shall not be subject to any limitation of
liability provided herein or in any of the other Loan Documents and the Borrower
acknowledges that its obligations hereunder are not conditional and shall
continue in effect so long as a valid claim may lawfully be asserted against the
Bank or for so long as this Agreement, any of the other Loan Documents or any
renewal, amendment, extension or modification thereto remain in effect,
whichever extends for a greater period of time.


(h) Notice. The Borrower shall notify the Bank in writing, promptly upon the
Borrower's learning thereof, of: (i) any litigation, suit or administrative
proceeding which may materially affect the operations, financial condition or
business of the Borrower or any Subsidiary, whether or not the claim is
considered by the Borrower to be covered by insurance, unless the applicable
insurer has agreed to defend any such claim and cover the liability therefor;
(ii) the occurrence of any material event described in Section 4043 of ERISA or
any anticipated termination, partial termination or merger of a "Plan" (as
defined in ERISA) or a transfer of the assets of a Plan; (iii) any labor dispute
to which the Borrower or any Subsidiary may become a party; (iv) any default by
the Borrower or any Subsidiary under any note, indenture, loan agreement,
mortgage, lease or other similar agreement to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its assets
are bound; and (v) any default by any obligor under any material note or other
evidence of debt payable to the Borrower or any Subsidiary.


(i) Liens. The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or permit to exist any Lien with respect to any of its assets,
whether now owned






--------------------------------------------------------------------------------



or hereafter acquired, except Permitted Liens. Furthermore, the Borrower shall
not, and shall not permit any Subsidiary to, enter into any agreement with any
other person or entity pursuant to which the Borrower or any Subsidiary agrees
not to create, assume or permit to exist any Lien with respect to any of its
assets, whether now owned or hereafter acquired.


U) Indebtedness. The Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except the following
(each, "Permitted Indebtedness"): (i) Indebtedness incurred under this Agreement
and other Indebtedness to the Bank; (ii) outstanding Indebtedness reflected in
the historical financial statements listed in Exhibit A attached hereto (but not
any refinancing or refunding of such Indebtedness); (iii) Indebtedness described
in Exhibit E attached hereto; (iv) Indebtedness incurred in connection with
Capitalized Leases so long as there is no violation of any of the Financial
Covenants set forth on Exhibit D hereto; (v) liabilities arising out of the
Borrower's existing ground lease obligations to third party landlords under
leases assigned to and assumed by Golden Corral Franchising Systems, Inc. in
connection with its June, 2012 purchase of Golden Corral Restaurants, which
liabilities shall not, in the aggregate, exceed the annual payment obligation of
Seven Hundred Thousand Dollars ($700,000.00); and (vi) other Indebtedness not to
exceed $1,000,000 in the aggregate at any time. The Borrower hereby agrees to
pay to the Bank an amount of at least $3,835,346 to be applied against the
outstanding obligations under the Existing Construction Term Notes on or before
November 15, 2013, which such prepayment may (subject to the provisions of this
Agreement) be paid with proceeds from advances against the Revolving Loan.


(k) Loans; Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make or permit to remain outstanding any loan or advance to, or
own or acquire any stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any person or entity, except that the
Borrower or any Subsidiary may: (i) make or permit to remain outstanding loans
or advances to any Subsidiary or the Borrower; (ii) own or acquire stock,
obligations or securities of a Subsidiary or of a corporation which immediately
after such acquisition will be a Subsidiary; (iii) own or acquire prime
commercial paper and certificates of deposit in United States commercial banks
having capital resources in excess of Fifty Million Dollars ($50,000,000), in
each case due within one (1) year from the date of purchase and payable in
United States Dollars, obligations of the United States Government or any agency
thereof, and obligations guaranteed by the United States Government, and
repurchase agreements with such banks for terms of less than (1) one year in
respect of the foregoing certificates and obligations; (iv) make travel advances
in the ordinary course of business to officers and employees or other advances
in the ordinary course of business to officers and employees (excluding advances
to employees for relocation purposes) not to exceed One Hundred Fifty Thousand
Dollars ($150,000) in the aggregate at any time outstanding for the Borrower and
all Subsidiaries; (v) make advances to employees for relocation purposes not to
exceed One Hundred Fifty Thousand Dollars ($150,000) in the aggregate at any
time outstanding for the Borrower and all Subsidiaries; (vi) own or acquire
money-market preferred stock in an amount not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000); (vii) make or permit to remain outstanding loans or
advances to, or own or acquire stock, obligations or securities of, any other
person or entity, provided that the aggregate principal amount of such loans and
advances (excluding loans which are fully secured by real estate consisting of
former restaurant locations), plus the aggregate amount of the investment (at
original cost) in such stock,






--------------------------------------------------------------------------------



obligations and securities, shall not exceed Seven Hundred Fifty Thousand
Dollars ($750,000) at any time outstanding for the Borrower and all
Subsidiaries; and (viii) make investments in the Borrower's non-qualified
executive savings plan.


(l) Merger and Sale of Assets. Without the prior written consent of the Bank,
the Borrower shall not, and shall not permit any Subsidiary to, merge or
consolidate with any other corporation, or sell, lease or transfer or otherwise
dispose of any of its assets, including, without limitation, the stock of any
Subsidiary, or sell with recourse or discount or otherwise sell for less than
the face value thereof any of its notes or accounts receivable, except that
without the prior written consent of the Bank: (i) any Subsidiary may merge or
consolidate with the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with any one or more other Subsidiaries;
(ii) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or another Subsidiary; (iii) the Borrower or any
Subsidiary may otherwise sell, lease, transfer or otherwise dispose of any of
its assets having a book value of less than One Million Dollars ($1,000,000)
provided that the aggregate book value of all such assets so sold, leased,
transferred or otherwise disposed of by the Borrower and its Subsidiaries shall
not exceed Four Million Dollars ($4,000,000) over any consecutive thirty-six
month period; and (iv) the Borrower or any Subsidiary may sell, lease, transfer
or otherwise dispose of property (as hereinafter defined) and equipment in
connection with remodeling and equipment replacements in the ordinary course of
business. For purposes of this Section 2(1), "property" shall mean those
components of the real estate (such as walls, electrical and plumbing) which are
removed during a remodeling.


(m) Maximum Annual Lease Expense. The Borrower 's operating lease expense shall
not exceed Six Million Dollars ($6,000,000) for any immediately preceding 12
month period.


(n) Restrictions on Transactions With Stockholders and Other Affiliates. Except
as otherwise expressly permitted under this Agreement, the Borrower shall not,
and shall not permit any Subsidiary to, enter into or be a party to any
transaction reportable under Item
404(a) of Regulation S-K of the SEC (i.e., related person transactions), except
in the ordinary course of business, pursuant to the reasonable requirements of
its business, and upon fair and reasonable terms which are fully disclosed to
the Bank and are no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary could obtain in a comparable arm's length
transaction with an unrelated third party.


(o) Books and Records. The Borrower shall, and shall cause each Subsidiary to,
keep and maintain complete books of accounts, records and files with respect to
its business in accordance with generally accepted accounting principles
consistently applied in accordance with past practices and shall accurately and
completely record all transactions therein.


(p) Business Activities. The Borrower shall, and shall cause each Subsidiary to,
continue to engage in the types of business activities in which it is currently
engaged or other activities involving food service and wholesaling food and
related products, and shall not, and shall not permit any Subsidiary to, be
engaged in any business activities other than the types in which it is currently
engaged or other activities involving food service and wholesaling food and
related products.






--------------------------------------------------------------------------------



(q) Compliance with Law. The Borrower shall, and shall cause each Subsidiary to,
comply at all times with all laws, statutes, ordinances, rules, regulations and
orders of any governmental entity (including, but not by way of limitation, such
laws, statutes, ordinances, rules, regulations and orders relating to ecology,
human health and the environment) having jurisdiction over it or any part of its
assets, where such failure to comply would have a material adverse effect on the
Borrower's or any Subsidiary's operations or financial condition or the ability
of the Borrower to perform its obligations hereunder. The Borrower and each
Subsidiary shall obtain and maintain all permits, licenses, approvals and other
similar documents required by any such laws, statutes, ordinances, rules,
regulations or orders.


(r) Deposit Accounts. The Borrower will maintain its primary deposit accounts at
the Bank so long as (i) any obligations to the Bank, whether under the Loans or
otherwise, remain outstanding and (ii) the Bank's fees and charges applicable to
such deposit accounts are reasonable and customary.


(s) Acquisitions. The Borrower shall not acquire equity (except for repurchases
of Borrower's stock from Borrower's shareholders) or assets (except for the
acquisition of land, buildings, and equipment in the ordinary course of
business) of any one or more entities or persons that exceeds Five Million
Dollars ($5,000,000) in the aggregate. No acquisition shall be by a hostile
takeover and no acquisition shall be permitted of any entity that is not engaged
in the same types of business activities in which the Borrower is currently
engaged or other activities involving food service and wholesaling food and
related products. In addition, no acquisition shall be made by the Borrower
unless (i) no default or Event of Default has occurred and is continuing, (ii)
no default or Event of Default would result from such acquisition, (iii) the
Borrower has first provided to the Bank proforma projections of its consolidated
financial statements for the twelve (12) month period immediately following the
expected date of the consummation of such acquisition, presented in accordance
with generally accepted accounting principles, taking into consideration such
acquisition and all Indebtedness incurred or assumed in connection therewith,
and in form and detail and with assumptions reasonably satisfactory to the Bank,
and (iv) such proforma projections confirm that immediately prior to the closing
of such acquisition and for the twelve (12) month period immediately following
the expected date of the consummation of such acquisition the Borrower will
remain in compliance with all of its Financial Covenants and other covenants and
obligations to the Bank.


(t) Waiver. Any variance from the covenants of the Borrower pursuant to this
Section 2 shall be permitted only with the prior written consent and/or waiver
of the Bank. Any such variance by consent and/or waiver shall relate solely to
the variance addressed in such consent and/or waiver, and shall not operate as
the Bank 's consent and/or waiver to any other variance of the same covenant or
other covenants, nor shall it preclude the exercise by the Bank of any power or
right under this Agreement, other than with respect to such variance.


3. Closing Conditions. The obligation of the Bank to make the Loans, or any
portion thereof, and the effectiveness of this Agreement are, at the Bank's
option, subject to the satisfaction of each of the following conditions
precedent:






--------------------------------------------------------------------------------



(a) Default. Before and after giving effect to the Loans, or any portion
thereof, no Event of Default or any event which, with the passage of time or the
giving of notice, might mature into an Event of Default, shall have occurred and
be continuing.


(b) Warranties. Before and after giving effect to the Loans or any portion
thereof, the representations and warranties in Section 1 hereof shall be true
and correct as though made on the date of such Loans or portion thereof.


(c) Certification. The Borrower shall have delivered to the Bank a certificate
of the President or Chief Financial Officer of the Borrower dated as of the date
hereof: (i) as to the matters set forth in Sections 3(a) and 3(b) above; (ii) to
the effect that the resolutions described in Section 3(d) below have not been
amended or rescinded and remain in full force and effect; (iii) as to the
incumbency of the individuals authorized to sign this Agreement, the Notes (as
hereinafter defined) and the other Loan Documents (with specimen signatures
attached); and (iv) to the effect that the Articles of Incorporation and Code of
Regulations of the Borrower are in full force and effect in the form delivered
to the Bank.


(d) Resolutions. The Borrower shall have delivered to the Bank copies of the
resolutions of the Borrower's Board of Directors authorizing the borrowings
hereunder and the execution and delivery of this Agreement, the Notes and other
Loan Documents.


(e) Articles and Regulations. The Borrower shall have delivered to the Bank true
and correct copies of its Articles of Incorporation and Code of Regulations.


(f) Notes. The Borrower shall have delivered each of (a) the Construction Period
Construction Note (as hereinafter defined) and (b) the Revolving Note, to the
Bank with all blanks appropriately completed and each of the Notes duly executed
on behalf of the Borrower. The Construction Notes, the Revolving Note, the Stock
Repurchase Term Note, the Existing Construction Term Notes, and any other note
currently or hereafter issued by the Borrower to the Bank, all as may be
amended, restated, supplemented and/or modified from time to time, are referred
to herein as the "Notes".


(g) Opinion. The Borrower shall have delivered to the Bank the opinion of
outside counsel acceptable to the Bank, dated the date of this Agreement, to the
effect that: (i) the Borrower is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Ohio; (ii) the Borrower
has full power and authority to execute and deliver this Agreement, the Notes
and the other Loan Documents and to perform its obligations thereunder; (iii)
the execution and delivery by the Borrower of this Agreement, the Notes and the
other Loan Documents, and the performance by the Borrower of its obligations
thereunder, have been duly authorized by all necessary corporate action, and are
not in conflict with any provision of law or of the Articles of Incorporation or
Code of Regulations of the Borrower, nor in conflict with any agreement, order
or decree binding upon the Borrower of which such counsel has knowledge; and
(iv) this Agreement, the Notes and the other Loan Documents are the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the same may be affected by
bankruptcy, insolvency, moratorium or similar laws now or hereafter in effect,
or by legal or equitable principles relating






--------------------------------------------------------------------------------



to or limiting creditors' rights generally, or other rules of law or equity
limiting the availability of specific performance or injunctive relief.


(h) Commitment Fee. The Borrower shall have paid to the Bank in immediately
available funds a $10,000 commitment fee as well as all out-of-pocket costs and
expenses of the Bank and its employees (including, without limitation, costs and
expenses of legal counsel) incurred by the Bank in entering into this Agreement
and preparing the documentation in connection herewith.


4.     Loans.


(a)     Loans.


(i) Construction Loans. Subject to the terms and conditions of this Agreement,
and subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to make loans to the Borrower to construct and open
and/or refurbish the Restaurants (collectively, the "Construction Loans") in an
aggregate outstanding amount that will not exceed Five Million and 001100
Dollars ($5,000,000.00) (the "Total Construction Loan Commitment Amount").


The Borrower shall provide the Bank notice of the Borrower's desire to obtain
Construction Loan proceeds for the purpose of constructing and opening and/or
refurbishing any particular Restaurant, which notice shall state the amount of
the Construction Loan requested and the location of the particular Restaurant.
The term "Business Day" as used herein shall mean any day other than a Saturday,
Sunday or holiday on which banks in Cincinnati, Ohio are required or authorized
by law to close. The Construction Loans shall be effectuated by the Bank
crediting an account maintained by the Borrower at the Bank. No repayment or
prepayment of the Construction Loans shall be reason for any relending or
additional lending of proceeds of the Construction Loans to the Borrower, and no
Construction Loan proceeds shall be disbursed after October 31, 2016. The
outstanding principal balance of each Construction Loan which has not been
converted into a Construction Term Loan (as hereinafter defined) in accordance
with the next paragraph hereof (such Construction Loans which have not been so
converted being collectively referred to herein as "Construction Period
Construction Loans") shall mature and be payable in full on October 31, 2016
(the "Construction Loan Maturity Date"), unless the maturity thereof is
accelerated as described herein. The Construction Loans shall be evidenced by a
promissory note in substantially the form of Exhibit F attached hereto, as the
same may be amended and/or restated from time to time (the "Construction Period
Construction Note"). Each of the Construction Loan draws hereunder shall be in
the amount of Two Hundred Fifty Thousand Dollars ($250,000) or a multiple
thereof.


By not later than the six (6) month anniversary of the 1st day of the calendar
month immediately after the date that the Borrower receives an advance from the
Bank of Construction Loan proceeds (except in the case of such an advance made
on the 1st day of a calendar month, in which event the deadline shall be the six
(6) month anniversary of such advance), the Borrower shall convert the
outstanding principal balance of such Construction Loan advance to a term loan
with a maturity date that is not less than seven (7) years nor greater






--------------------------------------------------------------------------------



than twelve (12) years after the Construction Loan Conversion Date (each such
Loan being referred to herein as a "Construction Term Loan"), by providing ten
(10) Business Days prior written notice to the Bank of (i) the date on which the
Borrower desires such conversion to be effective (the "Construction Loan
Conversion Date"), which date must be the first day of a calendar month and not
later than the six (6) month anniversary of the 1st day of the calendar month
immediately after the date that the Borrower receives an advance from the Bank
of Construction Loan proceeds (except in the case of such an advance made on the
1st day of a calendar month, in which event the deadline shall be the six (6)
month anniversary of such advance) (so that, for example, (y) if the Borrower
receives such an advance of Construction Loan proceeds on May 4, 2014, the
Construction Loan Conversion Date for such advance cannot be later than December
1, 2014 and (z) (y) if the Borrower receives such an advance of Construction
Loan proceeds on May 1, 2014, the Construction Loan Conversion Date for such
advance cannot be later than November 1, 2014), (ii) the maturity date elected
by the Borrower for such Construction Term Loan (each, a "Construction Term Loan
Maturity Date"; which Construction Term Loan Maturity Date shall be no later
than the date which is twelve (12) years after the Construction Loan Conversion
Date, (iii) if the Borrower desires that such Construction Term Loan bear
interest at the Cost of Funds-Based Rate (as hereinafter defined), the
irrevocable commitment by the Borrower to accept and be bound by its election of
such Cost of Funds-Based Rate until the Construction Term Loan Maturity Date of
such Construction Term Loan or as otherwise expressly provided herein, and (iv)
if the Borrower desires that such Construction Term Loan be a LIBOR Rate Loan
(as hereinafter defined), its election of such LIBOR Rate Loan and election of
one of the 1, 2 or 3 month LIBOR rate as described in Section 4(b)(i).
Notwithstanding the foregoing, the Borrower shall have the option to extend the
Construction Term Loan Maturity Date of any Construction Term Loan having both a
Construction Loan Conversion Date after December 3, 2007 and an original
Construction Term Loan Maturity Date of less than twelve (12) years from the
Construction Loan Conversion Date once during the term thereof to a date not
later than twelve (12) years after the Construction Conversion Date, by
providing no less than thirty (30) days' written notice to the Bank of its
intent to exercise such option.


Each Construction Term Loan which bears interest at the Cost of Funds-Based Rate
shall be evidenced by a promissory note in substantially the form of Exhibit G-1
attached hereto with all blanks appropriately completed and each Construction
Term Loan which does not bear interest at the Cost of Funds-Based Rate shall be
evidenced by a promissory note in substantially the form of Exhibit G-2 attached
hereto with all blanks appropriately completed (each, a "Construction Term
Note"; the Construction Term Notes and the Construction Period Construction Note
are sometimes collectively referred to herein as the "Construction Notes").


Subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, upon request by the Borrower, the Bank may consider increasing the
Total Construction Loan Commitment Amount from Five Million and 001100 Dollars
by up to Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate, but
is not hereby committing in any way thereto. Upon any such increase, at
the option of the Bank, the Borrower shall execute a new promissory note
substantially identical to the Construction Period Construction Note, except
reflecting the new total Construction Loan Commitment Amount, which thereupon
shall be the Construction Period Construction Note hereunder.






--------------------------------------------------------------------------------









(ii) Revolving Loan. Subject to the terms and conditions of this Agreement, and
subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to lend and relend to the Borrower, upon request by
the Borrower made to the Bank in the manner described in Sections 4(b) and (c)
below, during the period from the date hereof to the earlier of (A) October 31,
2016, or the termination date of any extension hereof agreed to by the Borrower
and the Bank as described below, or (B) the date of the occurrence of an Event
of Default, unless waived by the Bank (the earlier of such dates being referred
to herein as the "Revolver Commitment Termination Date"), a principal sum of up
to Eleven Million Dollars ($11,000,000) (the "Total Revolver Commitment
Amount"), as the Borrower may from time to time request for the Borrower's
working capital needs (the "Revolving Loan"); provided, however, that the Bank
shall not be required to make, and the Borrower shall not be entitled to
receive, any Revolving Loan if, after giving effect thereto, the aggregate
outstanding principal balance of the Revolving Loan would exceed the Total
Revolver Commitment Amount.


Each Revolving Loan draw hereunder shall be in the amount of Two Hundred Fifty
Thousand Dollars ($250,000) or a multiple thereof; provided, however, no minimum
or incremental draw amount requirement shall apply if the Borrower maintains an
active commercial sweep account at the Bank. The Revolving Loan shall be
evidenced by a Revolving Credit Promissory Note given by the Borrower to the
Bank in substantially the form of Exhibit H attached hereto, as amended and/or
restated from time to time (the "Revolving Note"). The Revolving Note shall
mature and be payable in full on October 31, 2016, unless accelerated or
extended as described herein. If the outstanding principal balance of the
Revolving Loan at any time exceeds the Total Revolver Commitment Amount, the
Borrower shall immediately, without notice or demand, reduce the outstanding
principal balance of the Revolving Loan such that the Total Revolver Commitment
Amount is not exceeded.


Upon request by the Borrower, the Bank may consider extensions of the Revolver
Commitment Termination Date, but is not hereby committing in any way thereto.
Upon any such extension, at the option of the Bank, the Borrower shall execute a
new promissory note substantially identical to the Revolving Note, except
reflecting the new Revolver Commitment Termination Date, which thereupon shall
be the Revolving Note hereunder.


(iii) Existing Construction Term Loans. The Bank made several loans to the
Borrower under the Prior Loan Agreement and earlier agreements amended and
restated by the Prior Loan Agreement to construct and open and/or refurbish the
Restaurants (the "Existing Construction Term Loans"). As of the date hereof, the
remaining aggregate unpaid principal amount of the Existing Construction Term
Loans is Eleven Million Four Hundred Forty Nine Thousand Two Dollars and 651100
($11,449,002.65). The Existing Construction Term Loans are evidenced by the
following promissory notes, as the same may be amended and/or restated from time
to time (each an "Existing Construction Term Note" and collectively, the
"Existing Construction Term Notes"):


1)     that certain Cost of Funds Rate Term Loan Promissory
Note in the original principal amount of Two Million Dollars ($2,000,000) dated
September 1,






--------------------------------------------------------------------------------



2008 issued by the Borrower to the Bank with an outstanding principal balance on
the date hereof of Six Hundred Forty One Thousand Three Hundred Forty Two and
53/100 Dollars ($641,342.53);


2) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of Three Million Dollars ($3,000,000) dated June 1, 2007 issued
by the Borrower to the Bank with an outstanding principal balance on the date
hereof of Three Hundred Forty Nine Thousand Three Hundred Sixty Four and 60/100
Dollars ($349,364.60);


3) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of Four Million Five Hundred Thousand Dollars ($4,500,000)
dated November 1, 2007 issued by the Borrower to the Bank with an outstanding
principal balance on the date hereof of Eight Hundred Forty One Thousand Seven
Hundred Twenty Six and 76/100 Dollars ($841,726.76);


4) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) dated
October 1, 2008 issued by the Borrower to the Bank with an outstanding principal
balance on the date hereof of Eight Hundred Thirty Thousand Three Hundred Eighty
Six and 20/100 Dollars ($830,386.20);


5)    that certain Cost of Funds Rate Term Loan Promissory
Note in the original principal amount of Two Million Dollars ($2,000,000) dated
February 1,
2009 issued by the Borrower to the Bank with an outstanding principal balance on
the date hereof of Seven Hundred Fifty Five Thousand Two Hundred Twelve and
39/100 Dollars ($755,212.39);


6) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of One Million Dollars ($1,000,000) dated March 1, 2009 issued
by the Borrower to the Bank with an outstanding principal balance on the date
hereof of Three Hundred Eighty Nine Thousand Five Hundred Twenty Two and 95/100
Dollars ($389,522.95);


7) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of Two Million Dollars ($2,000,000) dated April 1, 2009 issued
by the Borrower to the Bank with an outstanding principal balance on the date
hereof of Eight Hundred Six Thousand Seven Hundred Ten and 25/100 Dollars
($806,710.25);


8) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of One Million Dollars ($1,000,000) dated August 1, 2009 issued
by the Borrower to the Bank with an outstanding principal balance on the date
hereof of Four Hundred Fifty Two Thousand Three Hundred Thirty and 42/100
Dollars ($452,330.42);


9)     that certain Cost of Funds Rate Term Loan Promissory
Note in the original principal amount of Four Million Dollars ($4,000,000) dated
September 1,
2010 issued by the Borrower to the Bank with an outstanding principal balance on
the date






--------------------------------------------------------------------------------



hereof of Two Million Three Hundred Fifty Nine Thousand Two Hundred Ninety Seven
and
47/100 Dollars ($2,359,297.47);


10) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000) dated
May 1, 2011 issued by the Borrower to the Bank with an outstanding principal
balance on the date hereof of One Million Thirty Thousand Sixty Six and 17/100
Dollars ($1,030,066.17);


11)     that certain Cost of Funds Rate Term Loan Promissory
Note in the original principal amount of Five Hundred Thousand Dollars
($500,000) dated July
1, 2011 issued by the Borrower to the Bank with an outstanding principal balance
on the date hereof of Three Hundred Fifty Two Thousand Eight Hundred Seventy One
and 911100 Dollars ($352,871.91);


12) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of One Million Dollars ($1 ,000,000) dated August 1, 2011
issued by the Borrower to the Bank with an outstanding principal balance on the
date hereof of Seven Hundred Sixteen Thousand Eight Hundred Ninety Two and
78/100 Dollars ($716,892.78);


13) that certain Cost of Funds Rate Term Loan Promissory Note in the original
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000) dated
December 1, 2011 issued by the Borrower to the Bank with an outstanding
principal balance on the date hereof of One Million One Hundred Forty Thousand
Nine Hundred Fifty Three and 93/100 Dollars ($1,140,953.93); and


14)     that certain Cost of Funds Rate Term Loan Promissory
Note in the original principal amount of One Million Dollars ($1,000,000) dated
February 1,
2012 issued by the Borrower to the Bank with an outstanding principal balance on
the date hereof of Seven Hundred Eighty Two Thousand Three Hundred Twenty Four
and 29/100 Dollars ($782,324.29).


The Existing Construction Term Notes are subject to the terms and conditions of
this Agreement. The maturity date of each Existing Construction Term Note is set
forth in such Existing Construction Term Note, unless accelerated or extended as
described herein (each an "Existing Construction Loan Maturity Date" and
collectively the "Existing Construction Term Loan Maturity Dates"). The Borrower
shall have the option to extend any Existing Construction Term Loan Maturity
Date of any Existing Construction Term Loan dated after December 3, 2007 and an
original Existing Construction Term Loan Maturity Date of less than twelve (12)
years from the date of original issuance of such Existing Construction Term Note
once during the term thereof to a date not later than twelve (12) years after
the date of original issuance of such Existing Construction Term Note, by
providing no less than thirty (30) days' written notice to the Bank of its
intent to exercise such option.


(iv) Stock Repurchase Loan. The Bank made a loan to the Borrower in the
principal amount of One Million Dollars ($1 ,000,000.00) under the Prior Loan
Agreement to fund the Borrower's repurchase of certain shares of the Borrower's
common stock as authorized






--------------------------------------------------------------------------------



by the board of directors of the Borrower (the "Stock Repurchase Loan"). The
current unpaid principal balance of the Stock Repurchase Loan as of the date of
this Agreement is Seven Hundred Five Thousand Seven Hundred Forty Four and
10/100 Dollars ($705,744.10). No repayment or prepayment of the Stock Repurchase
Loan shall be reason for any relending or additional lending of proceeds of the
Stock Repurchase Loan to the Borrower.


The Borrower 's payment obligations concerning the Stock Repurchase Loan are
evidenced by that certain Cost of Funds Rate Term Loan Promissory Note in the
original principal amount of One Million Dollars ($1,000,000) dated July 1, 2011
issued by the Borrower to the Bank, as the same may be amended and/or restated
from time to time (the "Stock Repurchase Term Note").


(b)     Interest.


(i) Construction Loan. Interest on each advance of the Construction Loans
hereunder (prior to conversion to a Construction Term Loan) shall accrue at an
annual rate equal to the LIBOR Rate Margin (as hereinafter defined) plus the 1,
2, or 3 month LIBOR rate (as selected by the Borrower) and quoted by the Bank
from Telerate Page 3750 or any successor thereto (which shall be the LIBOR rate
in effect two New York Banking Days prior to (A) commencement of the advance or
(B) the end of each Loan Period (as hereinafter defined)), adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation (a "LIBOR Rate Loan").


The term "New York Banking Day" means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.


In the event the Borrower does not timely select an interest rate option at
least two New York Banking Days before the end of the Loan Period for a
Construction Loan that is a LIBOR Rate Loan, the funds advanced under such
Construction Loan shall, beginning on the first day of the new Loan Period,
accrue interest at the 1 month LIBOR rate in effect two New York Banking Days
prior to commencement such Loan Period.


The term "Loan Period" means the period commencing on the advance date (or the
Conversion Date) of the applicable LIBOR Rate Loan and ending on the numerically
corresponding day 1, 2, or 3 months thereafter matching the interest rate term
selected by the Borrower; provided, however, (A) if any Loan Period would
otherwise end on a day which is not a New York Banking Day, then the Loan Period
shall end on the next succeeding New York Banking Day unless the next succeeding
New York Banking Day falls in another calendar month, in which case the Loan
Period shall end on the immediately preceding New York Banking Day; or (B) if
any Loan Period begins on the last New York Banking Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Loan Period), then the Loan Period shall end on the last
New York Banking Day of the calendar month at the end of such Loan Period.


No Construction Period Construction Loan may extend beyond the Construction Loan
Maturity Date. In any event, if the Loan Period for a Construction Period
Construction Loan should happen to extend beyond the Construction Loan Maturity
Date, such Construction






--------------------------------------------------------------------------------



Period Construction Loans must be prepaid at the Construction Loan Maturity
Date. Each Construction Loan shall be in a minimum principal amount of Five
Hundred Thousand Dollars ($500,000) and in increments of Five Hundred Thousand
Dollars ($500,000) thereafter.


If a LIBOR Rate Loan is prepaid prior to the end of the Loan Period, as defined
above, for such loan, whether voluntarily or because prepayment is required due
to such loan's maturing or accelerating upon default or otherwise, the Borrower
agrees to pay all of the Bank's costs, expenses, and Interest Differential (as
determined by the Bank) incurred as a result of such prepayment. The term
"Interest Differential" shall mean that sum equal to the greater of zero or the
financial loss incurred by the Bank resulting from prepayment, calculated as the
difference between the amount of interest the Bank would have earned (from like
investments in the Money Markets as of the first day of the LIBOR Rate Loan) had
prepayment not occurred and the interest the Bank will actually earn (from like
investments in the Money Markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment. Because of the short-term nature
of the LIBOR Rate Loans, the Borrower agrees that the Interest Differential
shall not be discounted to its present value. Any prepayment of a LIBOR Rate
Loan shall be in an amount equal to the remaining entire principal balance of
such loan. The term "Money Markets" refers to one or more wholesaling funding
markets available to and selected by the Bank, including negotiable certificates
of deposit, commercial paper, Eurodollar deposits, bank notes, federal funds,
interest rate swaps, or others.


The "LIBOR Rate Margin" is currently one hundred thirty-five (135) basis points
and shall be subject to adjustment on each March 1 for application to the period
commencing on such date in accordance with the Borrower's ratio of Senior Bank
Debt to Adjusted EBITDA for the period commencing on the first day of the
Borrower's then-current fiscal year and ending on the last day of the second
quarter of such fiscal year and on each September 1 for application to the
period commencing on such date in accordance with the Borrower's ratio of Senior
Bank Debt to Adjusted EBITDA for the period commencing on the first day of the
Borrower 's immediately preceding fiscal year and ending on the last day of such
fiscal year, as follows: if the Borrower's ratio of Senior Bank Debt to Adjusted
EBITDA is 1.50 to 1.0 or greater, the LIBOR Rate Margin shall be one hundred
eighty (180) basis points; if the Borrower's ratio of Senior Bank Debt to
Adjusted EBITDA is less than 1.50 to 1.0 but equal to or greater than 1.00 to
1.0, the LIBOR Rate Margin shall be one hundred fifty-five (155) basis points;
and if the Borrower's ratio of Senior Bank Debt to Adjusted EBITDA is less than
1.00 to
1.0, the LIBOR Rate Margin shall be one hundred thirty-five (135) basis points.
Such adjustments shall be based upon the Borrower's ratio of Senior Bank Debt to
Adjusted EBITDA as determined from the financial statements delivered to the
Bank pursuant to Section 2(b)(i) or (ill hereof, as applicable. The foregoing
provisions are not intended to, and shall not be construed to, authorize any
violation by the Borrower of any Financial Covenant or constitute a waiver
thereof or any commitment by the Bank to waive any violation by the Borrower of
any Financial Covenant.


Upon conversion of a Construction Period Construction Loan to a Construction
Term Loan or other loan hereunder to a term loan (each such Construction Term
Loan or other term loan hereunder may sometimes herein also be referred to as a
"Term Loan" and collectively referred to as the "Term Loans" and the
Construction Loan Conversion Date may sometimes herein also be referred to as a
"Conversion Date"), the Borrower shall choose that






--------------------------------------------------------------------------------



interest on such Term Loan shall accrue after such Term Loan's Conversion Date
as provided under either Option A or Option B that follows (with Option B only
being available as a choice to the Borrower so long as no Event of Default or
event which, with the passage of time or the giving of notice, might mature into
an Event of Default, shall have occurred and be continuing): (A) under Option A
(which shall be known as a "Variable Rate Term Loan"), for which Borrower shall
execute a promissory note in substantially the form of Exhibit G-2 attached
hereto, interest on such Variable Rate Term Loan shall accrue after such
Variable Rate Term Loan's Conversion Date as a LIBOR Rate Loan at the then
applicable LIBOR Rate Margin plus the 1, 2, or 3 month LIBOR rate quoted by the
Bank from Telerate Page 3750 or any successor thereto (which shall be the LIBOR
rate in effect two New York Banking Days prior to (i) commencement of the
Variable Rate Term Loan or (ii) the end of each Loan Period, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation; or (B) under Option B (which shall be known as a "Cost of Funds Rate
Term Loan"), for which Borrower shall execute a Promissory Note in substantially
the form of Exhibit G-1 attached hereto, interest on such Cost of Funds Rate
Term Loan shall accrue after such Cost of Funds Rate Term Loan's Conversion Date
at a fixed rate per annum equal to one hundred fifty (150) basis points plus the
Bank's Cost of Funds as of the Conversion Date (the "Cost of Funds-Based Rate").


With respect to any Variable Rate Term Loan, in the event the Borrower does not
timely select another interest rate option at least two New York Banking Days
before the end of the Loan Period for a LIBOR Rate Loan, the funds advanced
under the LIBOR Rate Loan shall, beginning on the first day of the new Loan
Period, accrue interest at the 1 month LIBOR rate in effect two New York Banking
Days prior to commencement of such Loan Period. No Variable Rate Term Loan may
extend beyond the Construction Term Loan Maturity Date for such Variable Rate
Term Loan. In any event, if the Loan Period (as defined below) for a Variable
Rate Term Loan should happen to extend beyond the applicable maturity date for
such Variable Rate Term Loan, such Variable Rate Term Loan must be prepaid at
its Construction Term Loan Maturity Date. Each Variable Rate Term Loan shall be
in a minimum principal amount of Five Hundred Thousand Dollars ($500,000) and in
increments of Five Hundred Thousand Dollars ($500,000) thereafter.


With respect to any Cost of Funds Rate Term Loan, the term "Cost of Funds" means
the rate at which the Bank would be able to borrow funds of comparable amounts
in the Money Markets for a period equal to the remaining term of such Cost of
Funds Rate Term Loan, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, with such rate rounded
upward to the nearest one-eighth percent, and the term.


(ii) Revolving Loan. Interest on each advance of the Revolving Note hereunder
shall accrue at an annual rate equal to the LIBOR Rate Margin plus at the 1
month LIBOR rate quoted by the Bank from Telerate Page 3750 or any successor
their, which shall be that one-month LIBOR rate in effect to New York Banking
Days prior to the beginning of each calendar month, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset at the beginning of each succeeding month. If
the initial advance under this Note occurs other than on the first day of the
month, the initial 1 month LIBOR rate shall be that 1 month LIBOR rate in effect
two New York Banking






--------------------------------------------------------------------------------



Days prior to the date of the initial advance; such 1-month LIBOR rate to be
reset at the beginning of each succeeding month (the "Revolving Note LIBOR
Rate;" provided, however, the Borrower may elect at any time to the convert all
or any portion of the outstanding advances of the Revolving Note to a LIBOR Rate
Loan as set forth in Section 4(b)(i). In the event the Borrower does not timely
select an interest rate option at least two New York Banking Days before the end
of the Loan Period for outstanding advances of the Revolving Note that are a
LIBOR Rate Loan, such outstanding advances, shall, beginning on the first day of
the new Loan Period, accrue interest at the Revolving Note LIBOR Rate.


No Revolving Loan may extend beyond the Revolving Commitment Termination Date.
In any event, if the Loan Period for a Revolving Loan should happen to extend
beyond the Revolving Commitment Termination Date, such loan must be prepaid at
the Revolving Commitment Termination Date. Each Revolving Loan shall be in a
minimum principal amount of Two Hundred Fifty Thousand Dollars ($250,000) and in
increments of Two Hundred Fifty Thousand Dollars ($250,000) thereafter;
provided, however, no minimum or incremental draw amount requirement shall apply
if the Borrower maintains an active commercial sweep account at the Bank. The
Borrower may, at its option, from time to time repay or prepay part or all of
the outstanding principal balance of the Revolving Loan bearing interest based
on the Revolving Note LIBOR Rate without premium.


(iii) Existing Construction Term Loans. The unpaid balance of each Existing
Construction Term Loan shall bear interest as set forth in the applicable
Existing Construction Term Note. Each Existing Construction Term Loan is a Cost
of Funds Rate Term Loan.


(iv) Stock Repurchase Loan. The unpaid balance of the Stock Repurchase Loan
shall bear interest at a rate of 3.56% per annum. The Stock Repurchase Loan is a
Cost of Funds Rate Term Loan.


Interest on the Loans shall be computed on the basis of a year consisting of
three hundred sixty (360) days but applied to the actual number of days elapsed.
The Bank's internal records of applicable interest rates shall be determinative
in the absence of manifest error.


At the option of the Bank, (a) prior to acceleration of the Loans, in the event
that any interest on or principal of any Loan remains unpaid past thirty (30)
days of the date due, and/or (b) upon the occurrence of any other Event of
Default hereunder or upon the acceleration of the Loans, interest (computed and
adjusted in the same manner, and with the same effect, as interest on the Loans
prior to maturity) on the outstanding balance of the Loans shall be payable on
demand at the rate that would otherwise be in effect for such Loans from time to
time as set forth in this Section 4(b) plus an additional three percent (3%) per
annum up to any maximum rate permitted by law, in all cases until paid and
whether before or after the entry of any judgment thereon. In addition, in the
event that the Borrower should fail to make any payment hereunder within ten
(10) days of the date due, the Borrower shall pay the Bank a fee in an amount of
up to five percent (5%) of the amount of such payment, but in no event less than
Fifty Dollars ($50.00), which fee shall be immediately due and payable without
notice or demand.


(c)     Payments.






--------------------------------------------------------------------------------



(i) Payments on Construction Loans. Interest on any Variable Rate Term Loan
shall be payable, in arrears, on the last day of the Loan Period applicable
thereto, and when such Loan is due (whether by reason of acceleration or
otherwise). Interest on any Prime Rate (as defined below) priced Loan shall be
payable, in arrears, on the last day of each month, and when such Loan is due
(whether by reason of acceleration or otherwise). In addition, the Borrower
shall pay all accrued but unpaid interest on each Construction Period
Construction Loan on the Conversion Date of such Construction Period
Construction Loan to a Construction Term Loan.


The principal of each Construction Loan which has not been converted into a
Construction Term Loan shall be due and payable in full on the Construction Loan
Maturity Date.


The principal of each Variable Rate Term Loan shall be payable in equal monthly
installments in amounts sufficient to amortize the principal amount of such
Variable Rate Term Loan over the period commencing on the Conversion Date for
such Variable Rate Term Loan and ending on its Term Loan Maturity Date, with
such payments commencing on the first day of the calendar month after the
calendar month which includes the Conversion Date and continuing on the first
day of each calendar month thereafter through and including the Construction
Term Loan Maturity Date, at which time the outstanding principal balance of such
Variable Rate Term Loan shall be due and payable in full.


With respect to each Cost of Funds Rate Term Loan that is a Construction Term
Loan, on the first day of the calendar month after the calendar month which
includes the Conversion Date for such Cost of Funds Rate Term Loan and on the
first day of each calendar month thereafter through and including the applicable
Construction Term Loan Maturity Date thereof, the Borrower shall make equal
payments of principal and interest in amounts sufficient to amortize the
principal balance of such Cost of Funds Rate Term Loan as of the Conversion Date
over the period commencing on the Conversion Date and extending until the
Construction Term Loan Maturity Date, with each such payment being applied first
to accrued interest and then to principal. The outstanding principal balance of
and all interest on each Cost of Funds Rate Term Loan shall be due and payable
in full on its Construction Term Loan Maturity Date.


(ii) Revolving Loan Payments. Interest on the Revolving Loan shall be payable,
in arrears, on the first day of each month for advances bearing interest at the
Revolving Note LIBOR Rate, on the last day of the Loan Period applicable thereto
for such portions of the advances that are a LIBOR Rate Loan, and when such
Revolving Loan is due (whether by reason of acceleration or otherwise).


The principal of the Revolving Loan shall be due and payable in full on the
Revolver Commitment Termination Date.


(iii) Payment on the Existing Construction Term Loans. The principal balance of
the Existing Construction Term Loans and interest accrued thereon shall be
repaid by the Borrower to the Bank as set forth in the respective Existing
Construction Term Notes. If not sooner repaid, the outstanding principal balance
of and all interest on each Existing Construction Term Loan shall be due and
payable in full on its Existing Construction Term Loan Maturity






--------------------------------------------------------------------------------



Date. No repayment or prepayment of any Existing Construction Term Loan by the
Borrower shall be reason for any relending or additional lending of any Existing
Construction Term Loan to the Borrower.


(iv) Payment on Stock Repurchase Loan. The principal balance of the Stock
Repurchase Loan and interest accrued thereon shall be repaid by the Borrower to
the Bank by consecutive monthly payments in the amount of $13,492.33 each on the
first day of each calendar month, having commenced on August 1, 2011, and by a
final payment on July 1, 2018 in the amount of the unpaid principal and interest
balance of the Stock Repurchase Loan. No repayment or prepayment of the Stock
Repurchase Loan by the Borrower shall be reason for any relending or additional
lending of the Stock Repurchase Loan to the Borrower.


All payments of principal and interest hereunder shall be made in immediately
available funds to the Bank at such place as may bb designated by the Bank to
the Borrower in writing. The Bank is authorized by the Borrower to enter from
time to time the balance of the Loans and all payments and prepayments thereon
on the reverse of the Notes or in the Bank's regularly maintained data
processing records, and the aggregate unpaid amount of the Loans set forth
thereon or therein shall be presumptive evidence of the amount owing to the Bank
and unpaid thereon. Upon request and payment by the Borrower of a reasonable fee
which compensates the Bank for the cost of issuing the same, the Bank shall
provide the Borrower with a statement showing all payments and prepayments on
the Loans.


(d) Changes in Laws and Circumstances; Illegality. In the event of (A) any
change in the reserve requirements and/or the assessment rates of the FDIC which
are applicable to the Bank in making any or all of the Loans or (B) any change
in circumstances affecting the interbank market, or (C) any adoption of any law
or any governmental or quasi-governmental rules, regulation, policy, guideline
or directive (whether or not having the force of law) or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with interpretation or administration thereof, including, without
limitation, all requests, rules, guidelines or directives in connection with
Dodd-Frank Wall Street Reform and Consumer Protection Act regardless of the date
enacted, adopted or issued, and the result of any such event described in clause
(A), (B), or (C) above is to increase the costs to the Bank of making the Loans,
the Borrower shall promptly pay the Bank any additional amounts, upon demand
accompanied by a reasonably detailed statement as to such additional amounts
(which statement shall be conclusive in the absence of manifest error), which
will reasonably compensate the Bank for such costs.


(i) If by reason of circumstances affecting the interbank market adequate and
reasonable means do not exist in the reasonable judgment of the Bank for
ascertaining the rate of interest for a LIBOR Rate Loan or Cost of Funds Rate
Term Loan at any time, the Bank shall forthwith give notice thereof to the
Borrower. Unless and until such notice has been withdrawn by the Bank, the
Borrower may not thereafter elect to have any portion of the Loans bear interest
at a LIBOR based rate or Cost of Funds-Based Rate, as applicable.


(ii) If any law, rule, regulation, treaty, guideline, order or directive or any
change therein or in the interpretation or application thereof shall make it
unlawful for the






--------------------------------------------------------------------------------



Loans to bear interest at a LIBOR based rate or Cost of Funds-Based Rate, the
Bank shall notify the Borrower thereof and no portion of the Loans may
thereafter bear interest at a LIBOR based rate or Cost of Funds-Based Rate, as
applicable. If required by law, any portion of the Loans then bearing interest
at a LIBOR based rate or Cost of Funds-Based Rate, as applicable, shall cease to
bear interest at the LIBOR based rate or Cost of Funds-Based Rate, as
applicable, and shall bear interest based on the Prime Rate. The "Prime Rate" is
the rate announced from time to time by the Bank as its prime rate. The Prime
Rate is determined solely by the Bank pursuant to market factors and its own
operating needs and is not necessarily the Bank's best or most favorable rate
for corporate, commercial, or other loans.


(e) Prepayments. The Borrower may, at its option, from time to time repay or
prepay part or all of the outstanding principal balance of the Loans bearing
interest based on the Prime Rate or the Revolving Note LIBOR Rate without
premium. The Borrower may, at its option, from time to time repay or prepay part
or all of the outstanding principal balance of any of the Revolving Loans
bearing interest based on the LIBOR Rate and/or the Construction Loans at the
end of a Loan Period without premium.


I
If any LIBOR Rate Loan (including, without limitation, any advances of
Revolving Loans that Borrower has elected to be a LIBOR Rate Loan) is prepaid
prior to the end of the Loan Period for such loan, whether voluntarily or
because prepayment is required due to such loan's maturing or accelerating upon
default or otherwise, the Borrower agrees to pay all of the Bank's costs,
expenses, and Interest Differential (as determined by the Bank) incurred as a
result of such prepayment. Because of the short-term nature of this facility,
the Borrower agrees that the Interest Differential shall not be discounted to
its present value. Any prepayment of a LIBOR Rate Loan shall be in an amount
equal to the remaining entire principal balance of such loan.


There shall be no prepayments of any Cost of Funds Rate Term Loan, provided that
the Bank may consider requests for its consent with respect to prepayment of any
Cost of Funds Rate Term Loan, without incurring an obligation to do so, and the
Borrower acknowledges that in the event that such consent is granted, the
Borrower shall be required to pay the Bank, upon prepayment of all or part of
the principal amount of a Cost of Funds Rate Term Loan before final maturity, a
prepayment indemnity ("Prepayment Fee") equal to the greater of zero, or that
amount, calculated on any date of prepayment ("Prepayment Date"), which is
derived by subtracting: (a) the principal amount of such Cost of Funds Rate Term
Loan or portion of such Cost of Funds Rate Term Loan to be prepaid from (b) the
Net Present Value of such Cost of Funds Rate Term Loan or portion of such Cost
of Funds Rate Term Loan to be prepaid on such Prepayment Date; provided,
however, that the Prepayment Fee shall not in any event exceed the maximum
prepayment fee permitted by applicable law. Notwithstanding the foregoing, if
prior to the conversion of a Construction Period Construction Loan to a Cost of
Funds Rate Term Loan, the Bank and the Borrower mutually agree that the Cost of
Funds-Based Rate will include a premium as payment to the Bank for waiver by the
Bank of any Prepayment Fee (determined by the Bank in its sole discretion) over
the then applicable Cost of Funds-Based Rate and such premium is expressly
described in the applicable Note, then the Borrower may prepay such Cost of
Funds Rate Term Loan without incurring a Prepayment Fee. If the Borrower
initially elects less than a 12 year maturity for a Construction Term Loan or an
Existing Construction Term Loan that is also a Cost of Funds Rate Term Loan and
later the






--------------------------------------------------------------------------------



Borrower exercises its option to extend the maturity up to 12 years from the
Construction Conversion Date (or with respect to an Existing Construction Term
Loan, from the date of issuance of such Existing Construction Term Loan), if the
Borrower did not pay a premium to the Bank for waiver by the Bank of any
Prepayment Fee at the Construction Conversion Date (or with respect to an
Existing Construction Term Loan, at the date of issuance of such Existing
Construction Term Loan), then the Borrower will be subject to a Prepayment Fee
at the time the Borrower elects to extend the maturity date of such Construction
Term Loan or Existing Construction Term Loan; provided, however, the Bank shall
waive any Prepayment Fee that would otherwise apply to any Cost of Funds Rate
Term Loan issued on or after September 1,
2007 and prior to October 21, 2010.


"Net Present Value" shall mean the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
the Bank over the remaining contractual life of such Cost of Funds Rate Term
Loan. The individual discount rate used to present value each prospective
payment of interest and/or principal shall be the Money Market Rate at
Prepayment for the maturity matching that of each specific payment of principal
and/or interest.


"Money Market Rate At Prepayment" shall mean that zero-coupon rate, calculated
on the Prepayment Date, and determined solely by the Bank, as the rate at which
the Bank would be able to borrow funds in Money Markets for the prepayment
amount matching the maturity of a specific prospective Cost of Funds Rate Term
Loan payment date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. A separate Money Market Rate at
Prepayment will be calculated for each prospective interest and/or principal
payment date.


In calculating the amount of such Prepayment Fee, the Bank is hereby authorized
by the Borrower to make such assumptions regarding the source of funding,
redeployment of funds, and other related matters, as the Bank may deem
appropriate. If the Borrower fails to pay any Prepayment Fee when due, the
amount of such Prepayment Fee shall thereafter bear interest as a LIBOR Rate
Loan until paid at the default rate specified in this Agreement (computed on the
basis of a 360-day year, actual days elapsed). Any prepayment of principal shall
be accompanied by a payment of interest accrued to date thereon; and said
prepayment shall be applied to the principal installments in the inverse order
of their maturities. All prepayments shall be in an amount of at least $100,000
or, if less, the remaining entire principal balance of the applicable Cost of
Funds Rate Term Loan.


No partial prepayment of any of the Loans shall change any due date or the
amount of any regularly-scheduled installment of principal thereof.


(f) Unused Credit Fee. The Borrower shall pay the Bank an unused credit fee in
an amount equal to one quarter of one percent (.25%) per annum times the daily
average of (a) the unused Total Revolver Commitment Amount plus (b) the unused
Construction Loan Commitment Amount (the "Unused Credit Fee"), which fee shall
be payable quarterly, in arrears, having commenced on the first day of December,
1998, and on the first day of each March, June, September and December
thereafter, and when the Loans are due (whether by






--------------------------------------------------------------------------------



reason of acceleration or otherwise). The Unused Credit Fee shall be computed on
the basis of a year consisting of three hundred sixty (360) days but applied to
the actual number of days elapsed.


5. Events of Default. If any of the following events (each, an "Event of
Default") shall occur, then the Bank may, without further notice or demand,
accelerate the Loans and declare them to be, and thereupon the Loans shall
become, immediately due and payable (except that the Loans shall become
automatically due and payable upon the occurrence of an event described in
Sections S(j), (k) and (l) below), and, to the extent that (a) the Total
Revolver Commitment Amount, (b) the Construction Loan Commitment Amount, and/or
(c) any other Loan proceeds have not yet been used or fully drawn on by the
Borrower, terminate any obligation of the Bank to disburse the balance of same;
and the Bank shall have all rights provided herein or in any of the other Loan
Documents or otherwise provided by law to realize on any collateral or security
for the Loans:


(a) The Borrower does not pay the Bank any interest on the Loans within ten (10)
days after the date due, whether by reason of acceleration or otherwise, or does
not pay or repay to the Bank any principal of the Loans or any other obligation
hereunder when due, whether by reason of acceleration or otherwise; or


(b) The Borrower defaults in the performance or observance of any agreement
contained in Section 2(b), 2(c), 2(d), 2(e), 2(0, 2(g), 2(h) or 2(o) hereof and
such default has not been cured by the Borrower within ten (10) days after the
occurrence thereof, or the Borrower defaults in the performance or observance of
any other agreement contained in Section 2 hereof; or


(c) There shall have occurred any other violation or breach of any covenant,
agreement or condition contained herein or in any other Loan Document which has
not been cured by the Borrower within thirty (30) days after the earlier to
occur of the date the Borrower has knowledge thereof and the date the Bank gives
the Borrower notice thereof; or


(d) The Borrower does not pay when due or prior to the expiration of the
applicable cure period, if any, any principal or interest on any other
Indebtedness in excess of One Hundred Thousand Dollars ($100,000), or the
Borrower defaults in the performance or observance of any other term or
condition contained in any agreement or instrument under which such Indebtedness
is created, and the holder of such other Indebtedness declares, or may declare,
such Indebtedness due prior to its stated maturity because of the Borrower's
default thereunder; or


(e) There shall have occurred any violation or breach of any covenant, agreement
or condition contained in any other agreement between the Borrower and the Bank
which has not been cured by the Borrower prior to the expiration of the
applicable cure period, if any; including, without limitation, that certain
Continuing Reimbursement Agreement dated May
16, 2013 by and between the Borrower and the Bank, as may be amended, restated,
extended, supplemented or otherwise modified from time to time; or






--------------------------------------------------------------------------------



(f) The Borrower does not perform its obligations under any agreement material
to its business, and the other party to such agreement declares, or may declare,
such agreement in default; or


(g) Any representation or warranty made herein or in any other Loan Document or
writing furnished in connection with this Agreement shall be false or misleading
in any material respect when made; or


(h)     The Borrower is generally not paying its debts as they become due; or


(i) With respect to the plans referred to in Section l(h) above, or any other
similar plan, a "reportable event" or "prohibited transaction" pursuant to ERISA
has occurred which results in the imposition of material taxes or penalties
against the Borrower or the termination of such plans (or trusts related
thereto), or the Borrower incurs any material liability to the PBGC in
connection with such plans; or


(j) The Borrower makes an assignment of a material part of its assets for the
benefit of creditors; or


(k) The Borrower applies for the appointment of a trustee or receiver for a
material part of its assets or commences any proceedings relating to the
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or other liquidation law of any jurisdiction;
or any such application is filed, or any such proceedings are commenced, against
the Borrower, and the Borrower indicates its approval, consent or acquiescence
thereto; or an order is entered appointing such trustee or receiver, or
adjudicating the Borrower bankrupt or insolvent, or approving the petition in
any such proceedings, and such order remains in effect for sixty (60) days; or


(l) Any order is entered in any proceedings against the Borrower decreeing the
dissolution of the Borrower; or


(m) Any material part of the Borrower's operations shall cease, other than
temporary or seasonal cessations which are experienced by other companies in the
same line of business and which would not have a material adverse effect on the
Borrower's operations or financial condition or its ability to perform its
obligations hereunder; or


(n) Any final non-appealable judgment which, together with other outstanding
judgments against the Borrower, causes the aggregate of such judgments in excess
of confirmed insurance coverage satisfactory to the Bank to exceed Seven Hundred
Fifty Thousand Dollars ($750,000), shall be rendered against the Borrower; or


(o) Any event of default occurs under any other agreement to which the Borrower
and the Bank are parties or under any document or instrument running to the
benefit of the Bank from the Borrower.


The above recitation of Events of Default shall be interpreted in all respects
in favor of the Bank. To the extent any cure-of-default period is provided
above, the Bank may






--------------------------------------------------------------------------------



nevertheless, at its option pending completion of such cure, suspend its
obligation to consider further disbursement of the Loans hereunder.


6.    General.


(a) Reasonable Actions. The Bank agrees that in taking any action which it is
permitted or empowered to take under this Agreement, it will act reasonably
under what it believes are the facts and circumstances existing at such time.


(b) Delay. No delay, omission or forbearance on the part of the Bank in the
exercise of any power or right shall operate as a waiver thereof, nor shall any
single or partial delay, omission or forbearance in the exercise of any other
power or right. The rights and/or remedies of the Bank herein provided are
cumulative, shall be interpreted in all respects in favor of the Bank and are
not exclusive of any other rights and/or remedies provided by law.


(c) Notice. Except as otherwise expressly provided in this Agreement, any notice
hereunder shall be in writing and shall be deemed to be given when personally
delivered or when sent by certified mail, postage prepaid, and addressed to the
parties at their addresses set forth below:


Bank:     U.S. Bank National Association
425 Walnut Street
Cincinnati, Ohio 45202
Attention:     Marshall Stuart
Vice President


With a copy to:     Jeffrey S. Schloemer, Esq.
Taft, Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, Ohio 45202


Borrower:     Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206
Attention:     Mr. Mark Lanning
Vice President-Finance


With copies to:     Craig F. Maier, President
Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206 and
Donald A. Bodner
Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



The Borrower or the Bank may, by written notice to the other as provided herein,
designate another address for purposes hereunder.


(d) Expenses; Indemnity. The Borrower shall pay all reasonable out-of- pocket
expenses incurred by the Bank, including the reasonable fees, charges and
disbursements of outside-counsel for the Bank (determined on the basis of such
counsel's generally applicable rates, which may be higher than the rates such
counsel charges the Bank in certain matters) and/ or the allocated costs of
in-house counsel incurred from time to time by the Bank in entering into and
closing this Agreement and preparing the documentation in connection herewith,
administering the obligations of the Borrower hereunder or under any of the
other Loan Documents, and enforcing the obligations of the Borrower hereunder or
under any of the other Loan Documents, and the Borrower agrees to pay the Bank
upon demand for the same. The Borrower agrees to defend, indemnify and hold the
Bank harmless from any liability, obligation, cost, damage or expense (including
reasonable attorneys' fees and legal expenses) for taxes (other than income
taxes), fees or third party claims which may arise or be related to the
execution, delivery or performance of this Agreement or any of the other Loan
Documents, except in the case of negligence or willful misconduct on the part of
the Bank. The Borrower further agrees to indemnify and hold harmless the Bank
from any loss or expense which the Bank may sustain or incur as a consequence of
default by the Borrower in payment of any principal of or interest on the Loans,
including, without limitation, any such loss or expense arising from interest or
fees payable by the Bank to lenders of funds obtained by it in order to maintain
interest rates on the Cost of Funds Loans.


(e) Survival. All covenants and agreements of the Borrower made herein or
otherwise in connection with the transactions contemplated hereby shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall remain in effect so long as any obligations of the Borrower are
outstanding hereunder or under any of the other Loan Documents.


(f) Severability. Any provision of this Agreement or any of the other Loan
Documents which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition of
enforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


(g) Law. IMPORTANT: The Loans shall be deemed made in Ohio and this Agreement
and all other Loan Documents, and all of the rights and obligations of the
Borrower and the Bank hereunder and thereunder, shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to the Loans and/or this
Agreement and/or any of the other Loan Documents shall be commenced and
maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly






--------------------------------------------------------------------------------



served and shall confer personal jurisdiction on a party to which said party
consents, if (i) served personally or by certified mail to the other party at
any of its addresses noted herein, or (ii) as otherwise provided under the laws
of the State of Ohio. The interest rates and all other terms of the Loans
negotiated with the Borrower are, in part, related to the aforesaid provisions
on jurisdiction, which the Bank deems a vital part of this loan arrangement.


(h) Successors. This Agreement shall be binding upon and inure to the benefit of
the Borrower and the Bank and their respective successors and assigns. The
Borrower shall not assign its rights or delegate its duties hereunder without
the prior written consent of the Bank.


(i) Amendment and Restatement. This Agreement amends and restates the Prior Loan
Agreement and amounts outstanding under the Prior Loan Agreement shall not be
deemed canceled or satisfied, but shall be evidenced by this Agreement instead
of by the Prior Loan Agreement.


G) Amendment. Except as otherwise expressly provided herein, this Agreement may
not be modified or amended except in writing signed by authorized officers of
the Bank and the Borrower.


[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly effective as of the date first set
forth above.




BANK NATIONAL ASSOCIATION     FRISCH'S RESTAURANTS, INC.




By:
/s/ Marshall Stuart     By:     /s/ Mark R. Lanning              Marshall
Stuart            Mark Lanning

Vice President            Vice President-Finance


LIST OF EXHIBITS




A-     Financial Information and Reports
B-     Actions [REDACTED]
C-     Permitted Liens
D-     Financial Covenants
E-     Permitted Indebtedness
F-     Construction Period Construction Note
G-1-     Form of Term Note (Cost of Funds Rate Term Loan) G-2-     Form of Term
Note (Variable Rate Term Loan)
H-     Revolving Note






--------------------------------------------------------------------------------



EXHIBIT A


FINANCIAL INFORMATION AND REPORTS




1.     Form 10-K annual report for the period ended May 28, 2013.


2.     Projections for the Borrower through the year ending June, 2014.






--------------------------------------------------------------------------------



EXHIBIT B


Exhibit B has been redacted to protect the confidentiality surrounding the legal
matters discussed. Please refer to NOTE G - LITIGATION AND CONTINGENCIES, as
well as Part II - OTHER INFORMATION, ITEM 1 - LEGAL PROCEEDINGS section in the
10-Q for additional details regarding legal matters.




--------------------------------------------------------------------------------



EXHIBIT C PERMITTED LIENS


All obligations of the Borrower incurred in connection with any existing or
future lease transactions capitalized or required to be capitalized on the
Borrower's books.






--------------------------------------------------------------------------------



EXHIBIT D
FINANCIAL COVENANTS


The Borrower agrees that it shall:


(a)     Ratio of Senior Bank Debt to Adjusted EBITDA. Not permit the ratio of
the
Borrower 's Senior Bank Debt to Adjusted EBITDA to exceed 2.00 to 1.0 at any
time.


"Senior Bank Debt" for purposes hereof shall mean the sum of all of the Borrower
's indebtedness for borrowed money that in accordance with generally accepted
accounting principles would be considered as a liability, and all obligations of
the Borrower incurred in connection with any existing or future lease
transactions capitalized or required to be capitalized on the Borrower 's books.


"Adjusted EBITDA" for purposes hereof shall mean the Borrower's consolidated
earnings (before interest, taxes, depreciation and amortization); plus losses on
disposition of assets (net of abandonment losses); less gains on disposition of
assets, net of abandonment losses; less cash and non-cash unusual gains; plus
cash and non-cash unusual losses (including impairment losses), all calculated
in accordance with generally acceptable accounting principles and consistently
applied in accordance with past practices on a rolling four (4) quarter basis.






(b) Minimum EBITDA. Not permit the Borrower's Adjusted EBITDA for the trailing
twelve (12) month period to be less than $14,000,000.00, measured as of the date
each fiscal quarter end of the Borrower.






--------------------------------------------------------------------------------



EXHIBIT E
PERMITTED INDEBTEDNESS
[TO BE CONFIRMED/UPDATED BY BANK AND BORROWER]








Indebtedness to US Bank NA


 
 
 
 
Balance October 31, 2013
Revolving Loan (up to $11,000,000 may be borrowed)
 
 
 
$—
 
 
 
 
 
Stock Repurchase Term Loan
 
 
 
$
705,744.10


 
 
 
 
 
Construction Loan Credit Facility
 
 
 
 
 
Construction Phase up to $5,000,000 more may be borrowed)
 
$
—


 
 
Term Loans
 
$
11,449,002.65


 
 
 
 
 
$
11,449,002.65


Total
 
 
 
$
12,154,747











Capitalized Leases


All obligations of the Borrower incurred in connection with any existing or
future lease transactions capitalized or required to be capitalized on the
Borrower's books


Contingent liability as assignor/guarantor of the following leases:






--------------------------------------------------------------------------------



Location
Annual Straight-lined Rent
Assignee
Remaining Lease Term
 
 
 
 
Covington, KY (old Hotel property)
48,072


Remington Hotel Corporation
4/30/2020
Colerain, OH (old Golden Corral)
59,338


Golden Corral Corporation
1/31/2022
Middletown, OH (old Golden Corral)
112,914


Golden Corral Corporation
4/30/2022
Lima, OH (old Golden Corral)
75,940


Golden Corral Corporation
1/31/2024
Louisville, KY (Hikes Point (old Golden Corral)
105,639


Golden Corral Corporation
9/30/2020
Louisville, KY Dixie Highway (old Golden Corral)
106,821


Golden Corral Corporation
3/31/2025
Uniontown, PA (old Golden Corral)
79,886


Golden Corral Corporation
5/31/2025
Morgantown, WV (old Golden Corral)
78,264


Golden Corral Corporation
10/16/2025









EXHIBIT F PROMISSORY NOTE


$5,000,000.00      Cincinnati, Ohio
October 31, 2013




FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before October 31,
2016, the principal sum of Five Million and 00/1 00 Dollars ($5,000,000.00), or
such portion thereof as may be outstanding from time to time, together with
interest thereon as hereinafter provided.


This is the Construction Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain Loan Agreement dated as of October 31, 2013 between the Borrower and the
Bank, as the same has been and/or may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the "Loan
Agreement"), to which reference is hereby made for a statement of the terms and
conditions under which the Construction Loans evidenced hereby were made and are
to be repaid and for a statement of the Bank's remedies upon the occurrence of
an Event of Default. Capitalized terms used herein, but not otherwise
specifically defined, shall have the meanings ascribed to such terms in the Loan
Agreement.


The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Construction Loans as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.


Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.


The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.






--------------------------------------------------------------------------------



The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.


The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.


IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.










[remainder of page intentionally left blank}






--------------------------------------------------------------------------------





Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.




FRISCH'S RESTAURANTS, INC.








By:     _
Mark Lanning, Vice President-Finance
Address: 2800 Gilbert Avenue
Cincinnati, Ohio 45206






--------------------------------------------------------------------------------



EXHIBIT G-1


COST OF FUNDS RATE TERM LOAN PROMISSORY NOTE


$          Cincinnati, Ohio
        1,    








FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before      1,      (the "Maturity
Date"), the principal sum of                  Dollars ($ ), together with
interest thereon as hereinafter provided.






This Note is a "Term Note" as described in and evidences a "Cost of Funds Rate
Term Loan" made under that certain Loan Agreement dated as of October 31, 2013
between the Borrower and the Bank, as the same has been and/or may be amended,
restated, supplemented, renewed, or otherwise modified and in effect from time
to time (the "Loan Agreement"), and is subject to the terms and conditions
thereof, including, without limitation, the terms thereof providing for
acceleration of maturity of such Cost of Funds Rate Term Loan. If any term or
condition of this Note conflicts with the express terms or conditions of the
Loan Agreement, the terms and conditions of the Loan Agreement shall control.
Terms used herein shall have the same meanings as in the Loan Agreement.


The outstanding principal balance of this Note shall bear interest at a per
annum rate equal to percent ( _%). Interest on this Note shall be computed on
the basis of a year consisting of three hundred sixty (360) days but applied to
the actual number of days elapsed.


The Borrower shall make monthly payments of principal and interest on this Note
in the amount of Dollars ($ , with each such payment being applied first to
accrued interest and then to principal, commencing on the first day of ,     and
on the first day of each month thereafter through and including the Maturity
Date, at which time the outstanding principal balance of and all interest on
this Note shall be due and payable in full.


At the option of the Bank, (a) prior to acceleration of this Note, in the event
that any interest on or principal of this Note remains unpaid past thirty (30)
days of the date due, and/or (b) upon the occurrence of any other Event of
Default under the Loan Agreement or upon the acceleration of this Note, interest
(computed and adjusted in the same manner, and with the same effect, as interest
on this Note prior to maturity) on the outstanding balance of this Note shall be
payable on demand at the rate that would otherwise be in effect for such Loans
from time to time as set forth in the Loan




--------------------------------------------------------------------------------



Agreement plus an additional three percent (3%) per annum up to any maximum rate
permitted by law, in all cases until paid and whether before or after the






--------------------------------------------------------------------------------



entry of any judgment thereon. In addition, in the event that the Borrower
should fail to make any payment hereunder within ten (10) days of the date due,
the Borrower shall pay the Bank a fee in an amount of up to five percent (5%) of
the amount of such payment, but in no event less than Fifty Dollars ($50.00),
which fee shall be immediately due and payable without notice or demand.


All payments of principal and interest hereunder shall be made in immediately
available funds to the Bank at 425 Walnut Street, Location 9150, Cincinnati,
Ohio 45202, or at such other place as may be designated by the Bank to the
Borrower in writing. The Bank is authorized by the Borrower to enter from time
to time the balance of this Note and all payments and prepayments thereon on the
reverse of this Note or in the Bank's regularly maintained data processing
records, and the aggregate unpaid amount set forth thereon or therein shall be
presumptive evidence of the amount owing to the Bank and unpaid on this Note.


[This Note may not be prepaid in whole or in part except upon (i) written notice
to the Bank not less than thirty (30) days prior to the date of prepayment
(which notice shall specify the date and amount of prepayment), (ii) the Bank
granting its consent to such prepayment, which consent the Bank may grant or
withhold in its sole discretion, (iii) payment to the Bank of a "Prepayment Fee"
and other amounts as specified in and calculated in accordance with the terms of
the Loan Agreement, and (iv) compliance with the other terms and conditions of
the Loan Agreement.


The per annum rate of this Note includes a premium of % over the otherwise
applicable Cost of Funds-Based Rate so that the Borrower may prepay this Note in
whole or in part at any time without incurring a "Prepayment Fee" as specified
in and calculated in accordance with the terms of the Loan Agreement.]


IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.






--------------------------------------------------------------------------------



Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.




FRISCH'S RESTAURANTS, INC.








By:     
Title:              _ Address:     2800 Gilbert Avenue
Cincinnati, Ohio 45206






--------------------------------------------------------------------------------



EXHIBIT G-2


VARIABLE RATE TERM LOAN PROMISSORY NOTE


$         Cincinnati, Ohio
    1,






FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before
        1,              (the     "Maturity     Date"),    · the
    principal    sum     of
     Dollars ($     , together with interest thereon as hereinafter provided.


This is a Term Note referred to in, was executed and delivered pursuant to, and
evidences a Variable Rate Term Loan made under, that certain Loan Agreement
dated as of October 31, 2013 between the Borrower and the Bank, as the same has
been and/or may be amended, restated, supplemented, renewed, or otherwise
modified and in effect from time to time (the "Loan Agreement"), to which
reference is hereby made for a statement of the terms and conditions under which
the Variable Rate Term Loan evidenced hereby was made and is to be repaid and
for a statement of the Bank's remedies upon the occurrence of an Event of
Default. Capitalized terms used herein, but not otherwise specifically defined,
shall have the meanings ascribed to such terms in the Loan Agreement.


The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to a Variable Rate Term Loan as determined
in accordance with the Loan Agreement; provided, however, that upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.


Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement for a Variable Rate Term Loan. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand. In no contingency or
event whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Bank has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Loan Agreement.






--------------------------------------------------------------------------------



The principal of this Note shall be payable in    (    )
installments     of     Dollars     ($     each,
commencing on the first day of        ,    and on the first day of each month


thereafter through and including the Maturity Date, at which time the
outstanding principal balance of this Note shall be due and payable in full.


The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.


The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.


The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.


IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.


Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.


FRISCH'S RESTAURANTS, INC.






By:          _ Title:----------------
Address:     2800 Gilbert Avenue
Cincinnati, Ohio 45206






--------------------------------------------------------------------------------



EXHIBIT H






REVOLVING CREDIT PROMISSORY NOTE




$11,000,000.00     Cincinnati, Ohio
October 31, 2013




FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before October 31, 2016, the principal sum of ELEVEN MILLION DOLLARS
($11,000,000), or such portion
thereof as may be outstanding from time to time, together with interest thereon
as hereinafter provided.


This is the Revolving Note referred to in, was executed and delivered pursuant
to, and evidences indebtedness of the Borrower incurred under, that certain Loan
Agreement dated as of October 31, 2013 between the Borrower and the Bank, as the
same may be amended, restated, supplemented, renewed, or otherwise modified and
in effect from time to time (the "Loan Agreement"), to which reference is hereby
made for a statement of the terms and conditions under which the Revolving Loan
evidenced hereby was made and is to be repaid and for a statement of the Bank's
remedies upon the occurrence of an Event of Default. Capitalized terms used
herein, but not otherwise specifically defined, shall have the meanings ascribed
to such terms in the Loan Agreement.


The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Revolving Loan as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Revolving Note at the rate
of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.


Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.






--------------------------------------------------------------------------------



The indebtedness evidenced by this Revolving Note is secured pursuant to the
terms of the Loan Documents.


The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.


The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.


IMPORTANT: This Revolving Note shall be deemed made in Ohio and shall in all
respects be governed by and construed in accordance with the laws of the State
of Ohio, including all matters of construction, validity and performance.
Without limitation on the ability of the Bank to initiate and prosecute any
action or proceeding in any applicable jurisdiction related to loan repayment,
the Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Revolving Note shall be
commenced and maintained exclusively in the District Court of the United States
for the Southern District of Ohio, or any other court of applicable jurisdiction
located in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons
and complaint commencing an action or proceeding in any such Ohio courts by or
on behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Revolving Note negotiated with the Borrower
are, in part, related to the aforesaid provisions on jurisdiction, which the
Bank deems a vital part of this loan arrangement.


Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.


FRISCH'S RESTAURANTS, INC.








By:          
Mark Lanning, Vice President Finance
Address: 2800 Gilbert Avenue
Cincinnati, Ohio 45206






--------------------------------------------------------------------------------



PROMISSORY NOTE




$5,000,000.00     Cincinnati, Ohio
October 31,2013




FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before October 31,
2016, the principal sum of Five Million and 00/100 Dollars ($5,000,000.00), or
such portion
thereof as may be outstanding from time to time, together with interest thereon
as hereinafter provided.


This is the Construction Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain Loan Agreement dated as of October 31, 2013 between the Borrower and the
Bank, as the same has been and/or may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the "Loan
Agreement"), to which reference is hereby made for a statement of the terms and
conditions under which the Construction Loans evidenced hereby were made and are
to be repaid and for a statement of the Bank's remedies upon the occurrence of
an Event of Default. Capitalized terms used herein, but not otherwise
specifically defined, shall have the meanings ascribed to such terms in the Loan
Agreement.


The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Construction Loans as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.


Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.


The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.






--------------------------------------------------------------------------------



The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.


The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.


IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.










[remainder of page intentionally left blank]






--------------------------------------------------------------------------------



Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.




FRISCH'S RESTAURANTS, INC.








By:     _
Mark Lanning, Vice President-Finance
Address: 2800 Gilbert Avenue
Cincinnati, Ohio 45206


REVOLVING CREDIT PROMISSORY NOTE




$11,000,000.00 Cincinnati, Ohio
October 31,2013




FRISCH'S RESTAURANTS, INC., an Ohio corporation (the "Borrower"), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the "Bank"), or it successors or assigns, on or
before October 31, 2016, the principal sum of ELEVEN MILLION DOLLARS
($11,000,000), or such portion thereof as may be outstanding from time to time,
together with interest thereon as hereinafter provided.


This is the Revolving Note referred to in, was executed and delivered pursuant
to, and evidences indebtedness of the Borrower incurred under, that certain Loan
Agreement dated as of October 31, 2013 between the Borrower and the Bank, as the
same may be amended, restated, supplemented, renewed, or otherwise modified and
in effect from time to time (the "Loan Agreement"), to which reference is hereby
made for a statement of the terms and conditions under which the Revolving Loan
evidenced hereby was made and is to be repaid and for a statement of the Bank's
remedies upon the occurrence of an Event of Default. Capitalized terms used
herein, but not otherwise specifically defined, shall have the meanings ascribed
to such terms in the Loan Agreement.


The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Revolving Loan as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Revolving Note at the rate
of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.


Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon




--------------------------------------------------------------------------------



shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.


The indebtedness evidenced by this Revolving Note is secured pursuant to the
terms of the Loan Documents.






--------------------------------------------------------------------------------



The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.


The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.


IMPORTANT: This Revolving Note shall be deemed made in Ohio and shall in all
respects be governed by and construed in accordance with the laws of the State
of Ohio, including all matters of construction, validity and performance.
Without limitation on the ability of the Bank to initiate and prosecute any
action or proceeding in any applicable jurisdiction related to loan repayment,
the Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Revolving Note shall be
commenced and maintained exclusively in the District Court of the United States
for the Southern District of Ohio, or any other court of applicable jurisdiction
located in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons
and complaint commencing an action or proceeding in any such Ohio courts by or
on behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Revolving Note negotiated with the Borrower
are, in part, related to the aforesaid provisions on jurisdiction, which the
Bank deems a vital part of this loan arrangement.


Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.




FRISCH'S RESTAURANTS, INC.








By:     _
Mark Lanning, Vice President-Finance
Address: 2800 Gilbert Avenue
Cincinnati, Ohio 45206








--------------------------------------------------------------------------------



CERTIFICATE OF OFFICER OF


FRISCH'S RESTAURANTS, INC.






I, Mark R. Lanning, am the duly elected, qualified, and acting CFO and Vice
President of Finance of Frisch's Restaurants, Inc., an Ohio corporation (the
"Company"), and hereby certify that the following persons are duly elected,
qualified, acting, and incumbent officers of the Company and occupy the offices
set opposite their names, and that the signatures set opposite their names are
the true signatures of said officers:


 
 
 
NAME
OFFICE
SIGNATURE
 
 
 
Craig F. Maier
President
/s/ Craig F. Maier
 
 
 
Mark R. Lanning
CFO Vice President of Finance
/s/ Mark R. Lanning
 
 
 
Donald A. Bodner
Secretary
/s/ Donald A. Bodner
 
 
 



and I do hereby further certify that:


(a)     The Articles of lncorporation of the Company, including all amendments
thereto, that were delivered to U.S. Bank National Association, a national
banking association (the "Bank"), as of October 15, 2004 remain in full force
and effect, and have not been amended or supplemented, through the date hereof.


(b) The Code of Regulations of the Company effective October 2, 2006, including
all amendments thereto, that was delivered to the Bank on March 15, 2007 remains
in full force and effect, and has not been amended or supplemented, through the
date hereof.


(c)     The Board of Directors of the Company duly adopted the resolutions set
forth at Exhibit A, which is attached hereto, at a meeting duly called and held
in accordance with all requirements of law and the Articles of lncorporation and
Code of Regulations of the Company, none of which resolutions has been amended
or repealed in any respect since adoption, and all of which resolutions remain
in full force and effect as of the date hereof.


[Signatures on following page]


















--------------------------------------------------------------------------------



2013.

IN WITNESS WHEREOF, I have executed this Certificate as of the 31st day of
October,


/s/ Mark R. Lanning        
Mark R. Lanning,
CFO and Vice President of Finance of Frisch's Restaurants, Inc.






The undersigned, being the duly elected, qualified, and acting Secretary of the
Company, does hereby certify that ark R. Lanning is the duly elected, qualified,
acting, and incumbent CFO and Vice President of Finance of the Company, and that
his signature set forth above is his true signature.




2013.

IN WITNESS WHEREOF, I have executed this certificate as of the 31st day of
October,


/s/ Donald A. Bodner        
Donald A. Bodner,
Secretary of Frisch's Restaurants, Inc.






13808390.1






--------------------------------------------------------------------------------



EXHIBIT A


See attached






























































































































13808390.1






--------------------------------------------------------------------------------





RESOLUTION # 1


RESOLUTIONS OF THE BOARD OF DIRECTORS OF
FRISCH'S RESTAURANTS, INC.
(the "Company") ADOPTED OCTOBER 2, 2013


"RESOLVED, that the Chief Executive and Chief Financial Officer of the Company
be, and they hereby are, authorized and directed to proceed with negotiations
for securing credit arrangements consisting of up to $30,000,000 Senior
Unsecured Credit, with U.S. Bank National Association, a national banking
association (the "Bank"). The terms and conditions of such Senior Unsecured
Credit shall be substantially the same as described in the Bank's expression of
interest of September 24, 2013, presented to the members of the Company's Board
of Directors.


FURTHER RESOLVED, that each and every officer of the Company be, and hereby is,
authorized, empowered, and directed to execute and deliver, on behalf of the
Company, all notes, guaranties, acknowledgments, agreements, certificates,
instruments, and any other documents, and to do all other things, on behalf of
the Company that he or she deems advisable to consummate and carry out the
transactions contemplated by, and /or to be completed in connection with, the
Senior Unsecured Credit (collectively, the "Transactions"), and with the
signature of only one such officer being required. The execution and delivery by
any one of such officers of any document or amendment to the Transactions or any
other note, guaranty, acknowledgment, agreement, certificate, instrument, or
document shall be deemed conclusive evidence that such officer deems all of the
terms and provisions thereof to be advisable and proper.


FURTHER RESOLVED, that each and every officer of the Company be, and hereby is,
authorized to take such action from time to time on behalf of the Company as he
or she may deem necessary, advisable, or proper in order to carry out and
perform the obligations of the Company in connection with the Transactions, and
to fully consummate the Transactions contemplated by these resolutions.


FURTHER RESOLVED, that any act of any officer of the Company and of any person
designated or authorized to act by any officer of the Company, which act would
have been authorized by the foregoing resolutions except that such act was taken
prior to the adoption of such resolutions, is hereby ratified, confirmed,
approved, and adopted as the act of the Company."


